SHAHOOD, J.
Appellant, Cynthia Schwartz, was charged criminally with trafficking in cocaine. As part of a substantial assistance plan, appellant entered into a Polygraph Agreement and Stipulation with the state, wherein she agreed to submit to a polygraph test. She also agreed that the test and anything pertaining to the test “shall be received in evidence either on behalf of the State of Florida or on [her] behalf in the [criminal action against her] or any retrial of same.” She waived her constitutional privilege against self-incrimination as it pertained to the results of the test and stipulated that “the focus of the examination in this case is whether or not” she was truthful in her sworn statement to the assistant state attorney concerning the cocaine.
Appellant submitted to the test and did not pass. In anticipation of the results being used against her, she thereafter filed a civil suit against the state asserting that the agreement was unenforceable and sought to permanently enjoin the state from using the test results against her in the criminal action. She also filed a Motion for Entry of Temporary Injunction, which the trial court dismissed.
Any attempt by the trial court, sitting as a court of equity, to preempt the criminal court’s rulings or to otherwise control the proceedings in a criminal court by the issuance of an injunction would have been inappropriate'. It is for the judge in the criminal court to consider appellant’s arguments at the appropriate time and decide whether to invalidate the agreement. See generally Metellus v. State, 817 So.2d 1009, 1014 (Fla. 5th DCA 2002) (holding that a defendant will not be relieved of an obligation that was included as a specific component of a plea agreement that was bargained for and voluntarily entered into by defendant); see also Garcia v. State, 722 So.2d 905 (Fla. 3d DCA 1998) (holding that a party may waive any right to which he is entitled and agreements ■ containing such waivers will not be invalidated if the obligation was a specific component of a plea agreement that was bargained for and voluntarily entered into by the defendant).

Affirmed.

POLEN and KLEIN, JJ., concur.